HARLINGTON WOOD, Jr., Circuit Judge,
with whom PELL, Circuit Judge, joins, concurring.
I can understand Judge Sharp’s concern about the situation he confronted where Indiana law enforcement officials clearly appeared to be deliberately violating their own Indiana statutes. But whether he was right or wrong in his corrective actions, I would hope that there would not be a need even for the state courts of Indiana to remind Indiana law enforcement officers that they must abide by their own Indiana statutes, much less for anyone else to have to come back on a later day to again seek Judge Sharp’s constitutional assistance. If that most unlikely need ever occurs again, I would keep the door of the federal courthouse open to a constitutional re-examination of the situation. Perhaps this case in addition to providing some training for law students at Valparaiso University as mentioned in footnote 2, something generally I would not want to discourage, may also have served to focus state attention on a situation which should be voluntarily corrected back home in Indiana, not here in federal court.